Citation Nr: 1646334	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  13-33 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for swelling joints (unspecified).   

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for sleep apnea (inclusive of claim as secondary to posttraumatic stress disorder (PTSD), sinus problems (sinusitis), depression, sleep deprivation, hypertension, and swelling of joints).  

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD with major depressive disorder.  

6.  Entitlement to service connection for a gastric problem, to include as secondary to service-connected PTSD with major depressive disorder.  

7.  Entitlement to service connection for chronic kidney disease.  

8.  Entitlement to service connection for migraine headaches.

9.  Entitlement to service connection for right sciatic neuropathy.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty for training from June 1987 to August 1987, active duty from July 1989 to November 1989, from November 1989 to March 1990, from November 1990 to July 1991, from October 1998 to January 2001.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The case was later transferred to the VA RO in Waco, Texas, which is the Agency of Original Jurisdiction (AOJ) in this matter.  In July 2015, the Board remanded this matter to provide the Veteran with the videoconference hearing he requested in his November 2013 substantive appeal.  In an October 2015 statement, the Veteran's representative withdrew the hearing request.  The case is again before the Board for appellate review.  

The issue of service connection for ringing in the ears has been raised by the Veteran's October 2016 VA Form 21-526EZ.  The issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The record in this matter consists entirely of electronic claims files and has been reviewed.  New and relevant evidence has been added to the record since the September 2013 Statement of the Case (SOC), and has been reviewed pursuant to the Veteran's February 2016 waiver of initial AOJ review of the evidence.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2015).  

In September 2016, the Veteran communicated to the Board that he wanted to proceed in this matter pro se.  

The issues regarding service connection for hypertension, gastric problems, headaches, kidney disease, and right sciatic neuropathy, in addition to the claim for a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In a statement received by VA on August 12, 2015, the Veteran withdrew from appellate consideration the claims to service connection for swelling joints, sinusitis, pes planus, and sleep apnea.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran had been met with regard to the claims to service connection for swelling joints, sinusitis, pes planus, and sleep apnea.  38 U.S.C.A. § 7105 (a) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2015). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Dismissed Pursuant to Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the claims to service connection for swelling joints, sinusitis, pes planus, and sleep apnea.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the issues and each is dismissed.


ORDER

Entitlement to service connection for swelling joints is dismissed.    

Entitlement to service connection for sinusitis is dismissed.

Entitlement to service connection for bilateral pes planus is dismissed.

Entitlement to service connection for sleep apnea is dismissed.  


REMAND

A remand is warranted for the remaining service connection issues on appeal, and for the TDIU claim, for the following development.  

The Veteran claims that his service-connected psychiatric disability caused his gastric problems and hypertension, which then caused his headaches and kidney disability.  See 38 C.F.R. § 3.310.  He also claims that these disorders, in addition to right sciatica, were incurred during service directly, and presumptively as the result of exposure to environmental hazards while serving in the Middle East during the Gulf War.  See 38 C.F.R. §§ 3.303, 3.317.  

The Veteran has undergone two VA examinations into these claims during the appeal period (i.e., since October 31, 2008), in September 2011 and July 2013.  Although the September 2011 examiner adequately addressed the issue regarding Gulf War illnesses, neither report or opinion adequately addresses each aspect of the secondary and direct service connection claims.  As such, remand for medical inquiry is necessary.   

The claim regarding a TDIU is inextricably intertwined with the service connection claims here, so it must be remanded as well.  Smith v. Gober, 236 F.3d 1370, 1373 (Fed.Cir.2001).  Lastly, any outstanding VA treatment records should be included in the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Include in the record any outstanding VA treatment records, the most recent of which submitted by VA are dated in June 2016.

2.  Schedule the Veteran for VA examinations into his claims.  The examiners should review the claims folder, and then respond to the following questions. 

(a)  What are the Veteran's current disabilities (hypertension, gastric, kidney, headache, right leg sciatica)?  

(b)  Is it as likely as not (i.e., probability of 50 percent or higher) that any such disability is related to an in-service disease, event, or injury?

In answering this question, please discuss the service treatment records noting complaints and treatment for stomach, headache, back, and sciatica complaints.  Please also address the Veteran's lay assertions that exposure to environmental hazards during the Gulf War (e.g., inhaling vaporized oil) caused his problems.    

(c)  If the answer to (b) is negative, is it as likely as not that hypertension, gastric, kidney, headache, or a right leg sciatica disorder is proximately due to or the result of a service-connected disability such as PTSD, or any other disorder at issue here that may be found service connected? 

In answering this question, please consider and address the July 2015 and July 2016 private medical opinions which connect hypertension and gastric disability to PTSD, and which attribute kidney disease to the hypertension.  Please also consider the July 2013 VA report which attributes headaches to hypertension.      

(d)  If the answers to (b) and (c) are negative, is it as likely as not that hypertension, gastric, kidney, headache, or a right leg sciatica disorder has been aggravated (i.e., worsened beyond the natural progress) by service-connected disability such as PTSD, or any other disorder at issue here that may be found service connected?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

Please provide a rationale for any opinion rendered. 

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated, to include the TDIU claim.  All evidence received since the September 2013 SOC should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided another Supplemental SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


